on    2/23/2015        12:25:52   PM


                                                                               OFFICE                   OF     STAN               STANART                                 FILED IN
                                                                             COUNTY              CLERK,         HARRIS              COUNTY,              TEXAS     1st COURT OF APPEALS
                                                                                           CIVIL        COURTS             DEPARTMENT                                  HOUSTON, TEXAS
                                                                                                                                                                   2/23/2015 12:33:49 PM
    February           23,     2015
                                                                                                                                                                   CHRISTOPHER A. PRINE
                                                                                                                                                                            Clerk
           Court       of Appeals
    301      Fannin
    Houston,           Texas          77002




                                                                                               LETTER OF

    Trial      Court         Docket         Number:             1056379
    Trial      Court         Number:           One      (1)


    Style:
      KATHY                  SHAW                                                                                    VS.         JU ANITA            CESAR         WORRELL
     APPELLANT(S)                                                                                                                APPELLEE(S)


    Judge:          DEBRA              IBARRA                MAYFIELD
I

      Appellant(s)                Attorney:                                                                                      Appellee(s)         Attorney:
                      Shaw,          Pro      Se                                                                                 Marcellous          S. McZea1,         N o. 00798368
                                                                                                                                 700                          Street,            Floor
                                                                                                                                 Houston,Texas77002
                                                                                                                                 Phone:          (713)     255-3234
                                                                                                                                          (713) 783-2502




    Kathy          Shaw,       appellant,            filed      a                  of Appeal       on                      19,   2015     from     the     Final                 that   was   signed   on
    Janu              12,    2015.




    The      Clerk’s          Record          is due         to your      office      on   or before         March     13,       2015.




    /S/Joshua           Alegria
                   Alegria
    Deputy          Clerk
    P.O.      Box       1525
    Houston,           TX       77251-1525
    (713)




                                                                                           Box   1525   I              TX                      I   (713)


                                                                                                                                                                                          1    1




                                                                                                                                                                                                              1
                                                                  COURT
                                r              ··

DEFE .




                                                                           .


DATE;

ADDRESS:
                                                                  (CITY)




  N0. H- 1-60   01/01/2011)RECORDER'S
                             At the tlmeof     the best
                                  to be                      or
                              photocopy.            etc.
                                      and    were
                              the            and recorded.




                                                                               2
                                       CAUSE

                                                                      INTHE
                                                                      COURTATLAW ONE
    Vs.
                                                                      OF
                                                                                                          _
    DEFEND                                                            TEXAS


                                          JUDGMENT

             On the            of                          in the aboveentitledand numbered
                                                   ,
    cause, came               and              ready for
             |peared
                                    and announced ready for trial.

                         been duly notified of this trial        failed to appear.
             __
             No jury fee having been paid, the           proceeded to trial without the

    intervention of a jury. The Court, after considering the pleadings, evidence and

                of the parties, is of the opinion that               are guilty of forcible
    detainer of the hereinafter described premises and that Plaintiff, have and
                                                                                recover
    from Defendant as follows,

             ORDERED, ADJUDGED, AND DECREED that                                       ‘

                              does have and recover possession of the premises from Defendant

                                                                          at

                                               ,                               ,Harris County,Texas
                       (address)                       (city)

                         that a Writ of Possession issue to the proper          commanding him to
`    (zip)




                                                                                                      3
_                                                                                   _

    seize possession of said premises and deliver same to                       after said Writ of

    Possessionhas been duly               by           if Defendantshave not vacatedthe

    herein described premises by                           ·                                      .
                                               2. -                                     ·.                    have



                                                                                                       doe|
            |ff




              The supersedeas bond to stay                     of this                  is hereby set at

                                                 bond to be either             or                          bond.
                                      .
              The Clerk of the Court if hereby ORDERED to issue all writs and

                  but not limited to Writs of                  in aid of satisfaction of this

              This is a Final              disposing of ALL issues and ALL                            and ALL

    prior interlocutory Orders of the Court in this cause are hereby made Final.

                                  |DAY                 \
                           THIS                  OF



                                                      DGEPRES


    I hereby certifythat the last               address •         |ndant is:
                                                                                         _
    Defendant’sName:

    Address:                                                             D
    City,           Zip:




                                                                                                                     4
_



    s




        to
                   of         or
        oopy,           All
             and




                                   5